Exhibit 10.3


VALPEY-FISHER CORPORATION


2001 STOCK OPTION PLAN,


AS AMENDED





1.
PURPOSE



The Plan is intended to expand and improve the profitability and prosperity of
MATEC Corporation for the benefit of its stockholders by permitting the
Corporation to grant to officers and other key employees of, and consultants and
advisers to, the Corporation and its Subsidiaries, options to purchase shares of
the Corporation’s Common Stock.  These grants are intended to provide additional
incentive to such persons by offering them a greater stake in the Corporation’s
continued success.  The Plan is also intended as a means of reinforcing the
commonality of interest between the Corporation’s stockholders and such persons,
and as an aid in attracting and retaining the services of individuals of
outstanding and specialized skills.




2.
DEFINITIONS



For Plan purposes, except where the context otherwise indicates, the following
terms shall have the meanings which follow:


(a)           “Agreement” shall mean a written instrument executed and delivered
on behalf of the Corporation which specifies the terms and conditions of a Stock
Option granted to a Participant.


(b)           “Beneficiary” shall mean the person or persons who may be
designated by a Participant from time to time in writing to the Committee, to
receive, if the Participant dies, any Option exercise rights held by the
Participant.


(c)           “Board” shall mean the Board of Directors of the Corporation.


(d)           “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.


(e)           “Committee” shall mean a Committee of the Board composed of two or
more persons which shall be designated by the Board to administer the
Plan.  Each member of the Committee, while serving as such, shall be a member of
the Board and shall be a “non-employee director” within the meaning of Rule
16b-3 under the Securities Exchange Act of 1934.
 
(f)           “Common Stock” shall mean the Common Stock of the Corporation
having a par value of $0.05 per share.


(g)           “Corporation” shall mean MATEC Corporation, a Maryland
corporation.


(h)           “Employee” shall mean any person who is employed by the
Corporation or any Subsidiary corporation.


(i)           “Exercise Price” shall mean the per share price for which a
Participant upon exercise of a Stock Option may purchase a share of Common
Stock.


 
- 52 -

--------------------------------------------------------------------------------

 
(j)           “Fair Market Value” shall mean the value of a share of Common
Stock to be determined by, and in accordance with procedures established by, the
Committee.  Such fair market value shall be deemed conclusive upon the
determination of the Committee made in good faith.  The preceding
notwithstanding, so long as the Common Stock is listed on a national stock
exchange, the “Fair Market Value” shall mean with respect to any given day, the
mean between the highest and lowest reported sales prices of the Common Stock on
the principal national stock exchange on which the Common Stock is listed, or if
such exchange was closed on such day or if it was open but the Common Stock was
not traded on such day, then on the next preceding day that the Common Stock was
traded on such exchange, as reported by a responsible reporting service.


(k)           “Incentive Stock Option” shall mean a Stock Option which is
intended to meet and comply with the terms and conditions for an “incentive
stock option” as set forth in Section 422 of the Code, or any other form of tax
qualified stock option which may be incorporated and defined in the Code as it
may from time to time be amended.


(l)           “Non-Qualified Option” shall mean a Stock Option which does not
meet the requirements of Section 422 of the Code or the terms of which provide
that it will not be treated as an Incentive Stock Option.


(m)           “Participant” shall mean any person who is granted a Stock Option
under the Plan.


(n)           “Plan” shall mean the MATEC Corporation 2001 Stock Option Plan as
set forth herein and as amended from time to time.


(o)           “Stock Option” or “Option” shall mean a right to purchase a stated
number of shares of Common Stock subject to such terms and conditions as are set
forth in the Plan and an Agreement.


(p)           “Subsidiary corporation” or “Subsidiary” shall mean any
corporation which is a “subsidiary corporation” of the Corporation as defined in
Section 424(f) of the Code.




3.
ADMINISTRATION



(a)           The Committee shall administer the Plan and, accordingly, it shall
have full power to grant Stock Options under the plan, to construe and interpret
the Plan, and to establish rules and regulations and perform all other acts it
believes reasonable and proper, including the authority to delegate
responsibilities to others to assist in administering the Plan.


(b)           The determination of those eligible to receive Stock Options, and
the amount, type and terms and conditions of each Stock Option shall rest in the
sole discretion of the Committee, subject to the provisions of the Plan.


(c)           The Committee may permit the voluntary surrender of all or a
portion of any Option granted under the Plan to be conditioned upon the granting
to the Participant of a new Option for the same or a different number of shares
as the Option surrendered, or may require such voluntary surrender as a
condition precedent to a grant of a new Option to such Participant.  Such new
Option shall be exercisable at the price, during the period and in accordance
with any other terms or conditions specified by the Committee at the time the
new Option is granted, all determined in accordance with the provisions of the
Plan without regard to the price, period of exercise, or any other terms or
conditions of the Option surrendered.

 
- 53 -

--------------------------------------------------------------------------------

 


4.
COMMON STOCK LIMITS



The total number of shares of Common Stock which may be issued on exercise of
Stock Options shall not exceed 200,000 shares, subject to adjustment in
accordance with Paragraph 9 of the Plan.  Shares issued under the Plan may be,
in whole or in part, as determined by the Committee, authorized but unissued or
treasury shares of Common Stock.  If any Options granted under the Plan shall
expire or terminate without having been exercised, the shares subject to such
Options shall be added back to the number of shares of Common Stock which may be
issued on exercise of Stock Options.






5.
ELIGIBILITY FOR PARTICIPATION



(a)           Consistent with Plan objectives, the following persons shall be
eligible to become Participants in the Plan: officers and other key Employees
and consultants and advisers to the Corporation or any Subsidiary corporation,
provided that members of the Board who are not Employees shall not be eligible.


(b)           The foregoing subparagraph (a) notwithstanding, Incentive Stock
Options shall be granted only to officers and other key Employees, and no
Incentive Stock Options shall be granted to an Employee who owns more than 10%
of the Common Stock determined in accordance with the provisions of Section
422(b)(6) of the Code, unless the Option meets the requirements of Section
422(c)(5) of the Code.


(c)           Options shall be granted to consultants and advisers only for bona
fide services rendered other than in connection with the offer or sale of
securities.




6.
STOCK OPTIONS – TERMS AND CONDITIONS



All Stock Options granted under the Plan shall be evidenced by Agreements which
shall contain such provisions as shall be required by the Plan together with
such other provisions as the Committee may prescribe, including the following
provisions:


(a)           Price: The Committee shall establish the Exercise Price, provided,
however, that in the case of an Incentive Stock Option the Exercise Price shall
not be less than the Fair Market Value of a share of Common Stock on the date of
the grant of the Option.


(b)           Period: The Committee shall establish the term of any Option
awarded under the Plan, provided, however, that no Option shall be exercisable
after the expiration of 10 years from the date of the grant of the Option.


(c)           Time of Exercise: The Committee shall establish the time or times
at which an Option, or portion thereof, shall be exercisable.  The Committee,
subsequent to the grant of an Option, may accelerate the date or dates on which
the Option may be exercisable.


(d)           Exercise: An Option, or portion thereof, shall be exercised by
delivery or a written notice of exercise to the Corporation together with
payment of the full purchase price of the shares as to which the Option is
exercised (“Purchase Price”).  Payment may be made:


(i)           in United States dollars by good check, bank draft or money order
payable to the order of the Corporation, or


(ii)           at the discretion of the Committee by the transfer to the
Corporation of shares of Common Stock owned by the Participant having an
aggregate Fair Market Value on the date of exercise equal to the Purchase Price
or the portion thereof being so paid, or
 
- 54 -

--------------------------------------------------------------------------------

 


(iii)           at the discretion of the Committee and subject to any
restrictions or conditions as it deems appropriate (including any restrictions
as may be set forth in Rule 16b-3 under the Securities Exchange Act of 1934), by
electing to have the Corporation withhold from the shares issuable upon exercise
of the Option such number of shares of Common Stock as shall have an aggregate
Fair Market Value on the date of exercise equal to the Purchase Price or the
portion thereof being so paid, or


(iv)           at the discretion of the Committee by a combination of (i) and
(ii) or (i) and (iii) above.


The Committee shall determine the procedures for the use of Common Stock in
payment of the Purchase Price and may impose such limitations and prohibitions
on such use as it deems appropriate.




(e)           Special Rules for Incentive Stock Options:  Notwithstanding any
other provisions of the Plan, with respect to Incentive Stock Options granted
under the Plan (in addition to any other provisions specifically made applicable
to Incentive Stock Options), the following provisions will apply:


(i)           To the extent that the aggregate Fair Market Value (determined at
the time of grant) of the shares of Common Stock with respect to which Incentive
Stock Options (whether granted hereunder or pursuant to any other plan of the
Corporation or a Subsidiary) are first exercisable by a Participant during any
calendar year exceeds $100,000 (or such other limit as may be in effect from
time to time under the Code), such Options shall be treated as Non-Qualified
Options.


(ii)           Any Participant who disposes of shares of Common Stock acquired
on the exercise of an Incentive Stock Option by sale or exchange either (a)
within two years after the date of the grant of the Option under which such
shares were acquired or (b) within one year after the acquisition of such
shares, shall notify the Corporation in writing of such disposition and of the
amount realized upon such disposition promptly after the disposition.




7.
TERMINATION OF EMPLOYMENT



If a Participant holding an Option shall cease to be employed (or in the case of
a Participant who is not an Employee, shall cease to be engaged) by the
Corporation or any Subsidiary corporation by reason of death or any other reason
other than voluntary quitting, discharge for cause or permanent and total
disability as defined in Section 22(e)(3) of the Code (hereinafter called a
“Disability”), as determined by the Committee, such Participant (or, if
applicable, such Participant’s Beneficiary or legal representative) may, but
only within the three months next succeeding such cessation of employment or
engagement, exercise such Option to the extent that such Participant would have
been entitled to do so on the date of such cessation of employments or
engagements.  If a Participant holding an Option voluntarily quits or is
discharged for cause, such Option shall terminate on the date of cessation of
employment or engagement.




8.
DISABILITY



If a Participant holding an Option shall cease to be employed (or, in the case
of a Participant who is not an Employee, shall cease to be engaged) by the
Corporation or any Subsidiary corporation by reason of a Disability, the Option
shall be exercisable by such Participant or such Participant’s duly appointed
guardian or other legal representative, to the extent that such Participant
would have been entitled to do so on the date of such cessation of employment,
but only within one year following such cessation of employment due to said
Disability.
 
- 55 -

--------------------------------------------------------------------------------

 




9.
ADJUSTMENTS



If in the event of a recapitalization, stock split, stock combination, stock
dividend, exchange of shares, or a change in the corporate structure or shares
of the Company, or similar event, the Board of Directors upon recommendation of
the Committee shall make appropriate adjustments in the kind or number of shares
which may be issued upon exercise of Options and in the kind or number of shares
issuable upon exercise of Options theretofore granted and in the exercise price
of such options. The Board of Directors may also make appropriate adjustments in
the event of any distribution of assets to stockholders other than an ordinary
dividend.  Adjustments, if any, and any determinations or interpretations,
including any determination of whether a distribution is other than an ordinary
dividend, made by the Board shall be final, binding and conclusive.




10.
MERGER, CONSOLIDATION OR SALE OF ASSETS



If the Corporation shall be a party to a merger or consolidation or shall sell
substantially all its assets, each outstanding Option shall pertain and apply to
the securities and/or property which a holder of the number of shares of Common
Stock subject to the Option immediately prior to such merger, consolidation, or
sale of assets would be entitled to receive in such merger, consolidation or
sale of assets.




11.
AMENDMENT AND TERMINATION OF PLAN



(a)           The Board, without further approval of the stockholders, may at
any time, and from time to time, suspend or terminate the Plan in whole or in
part or amend it from time to time in such respects as the Board may deem
appropriate and in the best interests of the Corporation; provided, however,
that no such amendment shall be made, without approval of the stockholders, to
the extent such approval is required by applicable law, regulation or rule, or
which would:


(i)           modify the eligibility requirements for participation in the Plan;
or


(ii)           increase the total number of shares of Common Stock which may be
issued pursuant to Stock Options, except as is provided for in accordance with
Paragraph 9 of the Plan.


(b)           No amendment, suspension or termination of this Plan shall,
without the Participant’s consent, alter or impair any of the rights or
obligations under any Stock Option theretofore granted to the Participant under
the Plan.


(c)           The Board may amend the Plan, subject to the limitations cited
above, in such manner as it deems necessary to permit the granting of Stock
Options meeting the requirements of future amendments the Plan.




12.
GOVERNMENT AND OTHER REGULATIONS



The granting of Stock Options under the Plan and the obligation of the
Corporation to issue or transfer and deliver shares for Stock Options exercised
under the Plan shall be subject to all applicable laws, regulations, rules and
orders which shall then be in effect.




13.
MISCELLANEOUS PROVISIONS



(a)           Rights to Continued Employment:  No person shall have any claim or
right to be granted a Stock Option under the Plan, and the grant of an Option
under the Plan shall not be construed as giving any Participant the right to be
retained in the employ of the Corporation or any Subsidiary corporation (or to
be otherwise retained in the case of a Participant who is not an Employee) and
the Corporation expressly reserves the right at any time to dismiss a
Participant with or without cause, free of any liability or any claim under the
Plan, except as provided herein or in an Agreement.
 
- 56 -

--------------------------------------------------------------------------------

 


(b)           Who Shall Exercise:  Except as provided by the Plan, an Incentive
Stock Option shall be exercisable during the lifetime of the Participant to whom
it is granted only by such Participant, and it may be exercised only if such
Participant has been in the continuous employ of the Corporation or any
Subsidiary corporation from the date of grant of the Option to the date of its
exercise.


(c)           Non-Transferability:  No right or interest of any Participant in
the Plan or an Agreement shall be assignable or transferable except by will or
the laws of descent and distribution, and no right or interest of any
Participant shall be liable for, or subject to, any lien, obligation or
liability of such Participant; provided that in the discretion of the Committee
a Non-Qualified Option may be made transferable and assignable on such terms and
conditions as the Committee shall in its discretion determine.


(d)           Withholding Taxes:  The Corporation may require a payment to cover
applicable withholding for income and employment taxes in connection with a
Stock Option.


(e)           Rights as Stockholder:  A Participant as such shall not have any
of the rights or privileges of a holder of Common Stock until such time as
shares of Common Stock are issued or are transferred to the Participant upon
exercise of an Option.


(f)           Plan Expenses:  Any expenses of administering this Plan shall be
borne by the Corporation.


(g)           Legal Considerations:  The Corporation shall not be required to
issue, transfer or deliver shares of Common Stock upon exercise of Options until
all applicable legal, listing or registration requirements, as determined by
legal counsel, have been satisfied, and any necessary or appropriate written
representations have been given by the Participant.


(h)           Other Plans:  Nothing contained herein shall prevent the
Corporation from establishing other incentive and benefit plans in which
Participants in the Plan may also participate.


(i)           No Warranty of Tax Effect:  Except as may be contained in any
Agreement, no opinion shall be deemed to be expressed or warranties made as to
the effect for federal, state or local tax purposes of any grants hereunder.


(j)           Construction of Plan:  The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined in accordance with the laws of
the State of Maryland.




14.
STOCKHOLDER APPROVAL – TERM OF PLAN



Upon approval by the stockholders of the Corporation, the Plan shall become
unconditionally effective as of February 22, 2001.  No Option shall be granted
after February 21, 2011, provided, however, that the Plan and all outstanding
Options granted under the Plan prior to such date shall remain in effect until
the applicable Options have expired.  If the stockholders shall not approve the
Plan, the Plan shall not be effective and any and all actions taken prior
thereto shall be null and void or shall, if necessary, be deemed to have been
fully rescinded.
 
 
- 57 -